DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 1/7/2021.
The claims 1, 9-10, and 12 have been amended. Claims 8 has been cancelled.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/7/2021, with respect to Claims 1-12 have been fully considered and are persuasive in view of the amendments.  The Rejection of the claims and Objection to the Title has been withdrawn. 
Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: “Electrical machine apparatus comprising: a rotor having an axis of rotation and defining a cavity therein; a conduit positioned within the cavity of the rotor, the conduit comprising an inlet arranged to receive a fluid and an outlet arranged to exhaust the fluid, the inlet having a first radial distance from the axis of rotation and the outlet having a second radial distance from the axis of rotation, the first radial distance being greater than the second radial distance; and a further conduit positioned within the cavity of the rotor, the further conduit comprising an inlet arranged to receive a fluid and an outlet arranged to exhaust the fluid, the inlet having a third radial distance from the axis of rotation and the outlet having a fourth radial distance from the axis of rotation, the third radial distance being greater than the fourth radial distance.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-7 and 9-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto et al. (US 2020/0028395) teaches a motor having a rotor, said rotor having a cooling cavity with flow passages disposed in a rotor core.
Goldstein et al. (US 2019/0260259) teaches a motor having a rotor, said rotor having a cooling cavity with flow passages disposed in a rotor core having coolant from a shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832